Dear Mr. Bussie:
You have requested clarification of Opinion Number 92-69 specifically, page three, paragraph two, sentence two which states:
     "Therefore, relying on the above information, it is the opinion of this office that the commission member was placed on `approved' leave of absence by her employing school board on a temporary basis to serve on the State Advisory Commission on Teacher Education and Certification and is still `employed' as set forth in LSA-R.S. 17:31".
In addressing your request for an Attorney General's Opinion it was not our office's intention restrict a teacher's leave of absence to a situation in which he or she is required to serve on the State's Advisory Commission.  We prefer to rephrase the sentence to read:
     "Therefore, relying on the above information, it is the opinion of this office that the commission member was placed on `approved' leave of absence by her employing school board on a temporary basis and may therefore, serve on the State Advisory Commission on Teacher Education and Certification and is still `employed' as set forth in LSA-R.S. 17:31."
I hope this clarification is sufficient to satisfy your concerns.  If, I can be of further assistance, please contact me.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pb 0068p